Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
Claim Status
Applicant’s claim amendments and arguments in the response filed 06 May 2021 are acknowledged. 
Claims 19-21, 24-34, 37 & 38 are pending. 
Claims 1-18, 22, 23, 35 & 36 are cancelled.
Claims 19, 29 & 30 are amended. 
Claims 28 & 38 are withdrawn. 
Claims 19-21, 24-27, 29-34 & 37 are under consideration. 
Examination on the merits is extended to the extent of the following species:
Solvent-water
Particle material-wax of polypropylene and bis(trimethylolpropane) tetrastearate
Stimulus-hair dryer
Form-gel
Thickener-acrylates/C10-C30 alkyl acrylate crosspolymer
Surfactant-absent
Acidifying agent-absent.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Withdrawn Objections/Rejections
The rejection of claim 19 under 35 USC 112, second paragraph, is withdrawn due to an amendment which deletes the unclear clause “and mixtures thereof” removing the implication that another missing/unrecited reagent is present and mixed with the waxes.
The rejection of claim 30 under 35 USC 112, second paragraph, is withdrawn due to an amendment which deletes the unclear term “at least about.” 
The rejection of claim 29 under 35 USC 112, fourth paragraph, withdrawn due to an amendment which corrects the lower limit of the recited range, further narrowing the claim from which it depends.

Maintained Objections/Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 19-21, 24-27, 29-32 & 37 stand rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Pistorio (US 9,408,785; previously cited).
The applied reference has a common assignee (i.e. L’oreal) and common inventors (i.e. Bradford Pistorio & Henri Samain) with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by 

*Please note that in the process of searching for the elected embodiment, the examiner found art which reads on the broader recitation of the claims (i.e. beeswax which belongs to the particle dispersion AND the surfactant being present) and in an effort to expedite prosecution, this art has been applied.

With regard to claims 19-21, 24-27, 29-32 & 37, and the elected species, Pistorio in Example III teaches a method of shaping hair with a gel-lotion comprising water (i.e. solvent), polyacrylate-3 (i.e. a thickener) and 5 wt.%  of a dispersion of beeswax particles with an average particle size of 10 microns (col. 33, ll. 10-end). The ordinary skilled artisan, at the time of the invention, knew that beeswax is insoluble in water. More broadly, Pistorio teaches the waxes used in his invention include beeswax and di(l,l,1-trimethylolpropane)tetrastearate/ HEST® 2T-4S/ Ditrimethylolpropane tetrastearate and these have softening/melting points melting points greater than 35⁰C; the col. 8-9 table shows the maximum melting point of waxes that are suitable for inclusion in the invention to be 98.4⁰C (col. 7-9; col. 11,  ll. 55-65). The boiling point of water is 100⁰C; thereby, Pistorio teaches the solvent has a boiling point that is higher than the softening point of the material.  Pistorio in Example III teaches the formulation was tested on hair on the head of humans; the formulation with a comb or with the fingers was placed onto dry or damp hair, the hair was heated using a blow drier after which the hair was styled/shaped as the temperature on the hair cooled down to room temperature (i.e. heat and mechanical stimuli; col. 33, ll. 10-end). When more shaping and re-positioning of the hair was desired, the hair was heated again and the hair was re-positioned/re-shaped to a different configuration without compromising the characteristics related to styling upon each application of heat the hair and without having to reapply the formulas onto the hair (emphasis added; i.e. “applying, simultaneously with or after the shaping, at least one stimulus such that the state of the material 
With regard to the recited melting point of the material and the amount of particles, Pistorio teaches these parameters with values which fall within the recited ranged. “A specific example in the prior art which is within a claimed range anticipates the range” (see MPEP 2131.03).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 19-21, 24-27, 29-34 & 37 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pistorio and Parris (US 2014/0230842; previously cited).
*Please note that in the process of searching for the elected embodiment, the examiner found art which reads on the broader recitation of the claims (i.e. beeswax belonging to the particle dispersion AND a surfactant being present) and in an effort to expedite prosecution, this art has been applied.

The teachings of Pistorio are described above. Pistorio teaches the heat is applied to a temperature around or above the melting point of the wax comprising the solid wax particle, the solid wax particles melt or soften allowing for the film or coating to be re-positioned on the hair and/or to adhere better to the hair (col. 5, ll. 35-50). Pistorio teaches the waxes have softening/melting points melting points greater than 35⁰C and the col. 8-9 table shows the maximum melting point to be 98.4⁰C (col. 7-9).
Pistorio does not teach the time period for which the stimulus is applied.
In the same field of invention, Parris teaches a method for treating keratin fibers with the input of heat using non-silicone waxes (title & [0090]). The process comprises an optional styling step [0275]. Parris teaches the process comprises the steps of application of a composition to the hair combined with a step of heating the composition on the hair by supplying heat in a confined manner [0016]. According to one particular embodiment of the invention, the composition comprises at least one compound whose softening point or melting point is between 40 and 150⁰C. Parris teaches the keratin fibres are heated to a temperature ranging from about 40⁰C to about 250 ⁰C (abstract). Parris teaches the keratin fibres are heated in the closed space for a time ranging from 1 s to 60 min, preferably from 5 to 60 s and even more preferentially from 5 to 20 s [0269].
KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan to modify Pistorio’s method by adjusting the duration for which the at least one stimulus is applied to be between 1 s to 60 min as suggested by Parris because both Pistorio and Parris are drawn to processes of treating hair with formulations comprising wax compounds having overlapping softening points by heating the hair with the wax-containing 
With regard to the recited time in which the stimulus is applied, the combined teachings of Pistorio and Parris teach this duration with values that overlap with the recited range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 19-21, 24-27, 29-33 & 37 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Hu (US 2009/0311210; previously cited) [as evidenced by PrintArtWorks (2010); previously cited], Global Seven (Published: 03/2009; previously cited), [as evidenced by YU (US 2006/0083696; previously cited) and Crudele (US 6,056,946; 2000; previously cited)], Riley (US 2003/0059377; previously cited) and Jager Lezer (US 2007/0196306; previously cited).
*Note: The specification does not define the term “about” and is understood to include lower/higher values.  Please note that in the process of searching for the elected embodiment (thickener-acrylates/C10-C30 alkyl acrylate crosspolymer), the examiner found art which reads on the broader recitation of the claims (i.e. castor oil) and in an effort to expedite prosecution, this art has been applied.
With regard to claims 19-21, 24-27, 29-33 & 37, and the elected species, Hu in Example 7 teaches a method of applying the shape memory polymer of Example 6 to hair, curling and  & 72; evidentiary reference-ParkArtsWork, pg. 1).  The Example 6 particle emulsion and the Example 7 hair conditioning agent are free of fixing polymers (¶ 71 & 72).The shape memory polymers (i.e. particles) comprise about 30% of the composition (¶   Hu teaches hair conditioning agents have traditionally been supplied in the form of a gel [0001]. Hu teaches measuring the thickness of the hair layers of his treated and untreated hair to demonstrate that a change of the hair style is embodied by the change in the thickness of the hair layer [0040]. Hu in claim 2 teaches the hair conditioning agent having the shape memory is applied to hair by coating or spraying the hair (Hu’s claim 2). Hu teaches the stimuli for the shape memory polymers of the invention include temperature change, including heat and an external force including sunlight (i.e. light and infrared radiation; [0048], [0072] & [0073]).
 Hu provides an invitation to optimize the invention by teaching:
Furthermore, it should be understood that the agent and method are not limited to the precise embodiments described below and that various changes and modifications thereof may be effected by one skilled in the art without departing from the spirit or scope of the invention. For example, elements and/or features of different illustrative embodiments may be combined with each other and/or substituted for each other within the scope of this disclosure and appended claims [0065].

However, Hu does not teach the material is a wax of polypropylene and/or bis(trimethylolpropane tetrastearate, the amount of polypropylene wax and/or bis(trimethylolpropane) tetrastearate, the particle size, or that the composition is in the form of a gel. 
Global Seven teaches ditrimethylolpropane tetrastearate (i.e. bis(trimethylolpropane) tetrastearate) has a high melt point of 50 ⁰C (i.e. the solvent has a boiling point higher than the softening point of the material; pg. 4). Global Seven teaches ditrimethylolpropane tetrastearate is an excellent film former (pg. 4). Ditrimethylolpropane tetrastearate also helps to gel mineral oil and can be combined with mineral oil in an amount of 30% ditrimethylolpropane tetrastearate to 70% mineral oil (pg. 4). Global Seven teaches ditrimethylolpropane tetrastearate is a moisture 
Riley teaches hairstyling compositions which comprise from 0.01% to 30% by weight wax particles in aqueous dispersion in which the wax particles have an average particle size in the range of from 1 µm to 500 µm and a melting point in the range of from 30 ⁰C  to 150 ⁰C  (title and abstract).  Riley teaches the waxes for inclusion in the invention may be carnauba wax and waxes from synthetic sources [0021].  Riley teaches this hairstyling compositions may comprise thermoplastic styling polymers ([0054]). Riley teaches they have surprisingly found that hair styling compositions comprising wax particles have improved properties if the average particle size of the particles is within a specific range that is from 1 µm to 500 µm ([0010] & [0011]). Riley further teaches the use of larger wax particles has the surprising advantage of providing improved conditioning properties, leading to improved softness and improved ease of styling (such as ease of comb/brushing) of hair treated with the compositions [0010]. 
Jager Lezer teaches a composition and process for coating keratin fibers (title & [0011]).  Jager Lezer teaches the compositions of her invention comprise an oily structuring agent for the liquid fatty phase which may be waxes that have a solid/liquid reversible change of state, having a melting point of greater than or equal to 30 ⁰C which may be up to 200 ⁰C ([0074] & [0077]). Jager Lezer teaches the waxes that are suitable structuring agents include carnauba wax and propylene wax ([0106] & [0110]). Jager Lezer teaches the structuring agent, which includes carnauba and propylene waxes, may be present in an amount of in an amount ranging from 1% to 50% by weight [0075]. Jager Lezer teaches the compositions have at least one embodiment in which they comprise an aqueous phase having water or a water miscible solvent [0196].
A & G) may be employed in which it would have been obvious to the ordinary skilled artisan to modify the composition used in Hu’s method by adjusting the amount of mineral oil to be about 0.05% to about 3%, adding ditrimethylolpropane tetrastearate in an amount of about 0.015 to about 0.9% and propylene wax in an amount of about 1% to 50% [yielding a dispersion of particles in a total combined amount of about 1.015 to about 50.9%], adjusting the particle sizes of these waxes to be wax particles having an average mean particle size of from 1 µm to 500 µm, and formulating the hair conditioner as a gel as suggested by the combined teachings of Global Seven, Riley and Jager Lezer because Hu teaches hair conditioners are traditionally supplied as a gel, expresses interest in hair volume and styling, teaches a hair conditioner comprising mineral oil that is applied by coating hair, while a ratio of 30% ditrimethylolpropane tetrastearate wax to 70% mineral oil is used to gel mineral oil as taught by Global Seven; propylene wax is used as a structurant for compositions which coat hair and natural and synthetic wax particles with sizes from 1 µm to 500 µm are used in topical hair care compositions to improve conditioning and ease of styling.  The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide a gelled hair conditioner, which is a typical delivery form as taught by Hu, having improved conditioning, styling and moisture barrier properties.
With regard to the combined amount of ditrimethylolpropane tetrastearate and propylene waxes and the particle size of the waxes, these amounts and sizes lie within or overlap with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Global Seven, Riley and Jager Lezer teach inclusion of ditrimethylolpropane tetrastearate in an amount of about 0.015 to about 0.9% which overlaps with the claimed range of about 1% to about 50%.
 Alternatively, an amount of about 0.015 to about 0.9% ditrimethylolpropane tetrastearate is close to the recited amounts of about 1% and about 50%. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
With regard to the amount of propylene wax individually, the combined teachings Hu, Global Seven, Riley and Jager Lezer teach inclusion of propylene wax in an amount of about 1% to 50%, which overlaps with the claimed range.

In the alternative:
Here, at least rationale (A & G) may be employed in which it would have been obvious to the ordinary skilled artisan to modify the composition used in Hu’s method by adding ditrimethylolpropane tetrastearate and propylene wax in a total combined amount of about 1.015 to about 50.9%, adjusting the particle sizes of these waxes to be wax particles having an average mean particle size from 1 µm to 500 µm, and formulating the hair conditioner as a gel as suggested by the combined teachings of Global Seven, Riley and Jager Lezer because Hu teaches hair conditioners are traditionally supplied as a gel, expresses an interest in hair volume and shaping, and teaches a hair conditioner comprising mineral oil while ditrimethylolpropane tetrastearate is used to gel mineral oil and provide a moisture barrier on hair as taught by Global Seven with propylene wax and other waxes being used in these amounts and particles sizes in topical hair care compositions to improve hair volume, conditioning, styling ease and coating.  The ordinary skilled artisan would have been motivated to do so with an expectation of success in order to provide a gelled hair conditioner, which is a typical delivery form as taught by Hu, having conditioning, styling, moisture barrier and volumizing properties which coats the hair.
With regard to the functional properties that the: 1) material changes from a solid state to a liquid state, 2) material is capable of reversibly changing state, 3) the state of the material returns to the solid state, 4) melting/softening point of the material ranges from about 30 ⁰C to about 150 ⁰C and 5) at least one solvent has a boiling point that is higher than the softening point of the material, the polyurethane shape memory polymer is capable of changing from a solid to a liquid state as described above. Further the shape memory polymer of Hu and the particle suggested by the combined teachings of Global Seven, Riley and Jager Lezer necessarily have the recited properties because they comprise the same reagents (i.e. thermoplastic polymers, waxes, polyurethanes, and synthetic waxes). "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Nonetheless, Crudele teaches that hairdryers release an air temperature of 200-400 ⁰F (i.e. 93.3-204.4⁰C; col. 2, lines 20-35) and the melting point of ditrimethylolpropane tetrastearate is 50 ⁰C as taught by Global Seven (pg. 4) while Jager Lezer teaches wax structurants, which include polypropylene waxes, have a melting point of greater than or equal to 30 ⁰C which may be up to 200 ⁰C.

s 19-21, 24-27, 29-34 & 37 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hu [as evidenced by PrintArtWorks], Global Seven [as evidenced by YU and Crudele], Riley and Jager Lezer as applied to claims 19-21, 24-27, 29-33 & 37 above, and further in view of Tolgyesi (US 4,344,763; 1982; previously cited).
With regard to 19-21, 24-27, 29-34 & 37, and the elected species, the teachings of Hu, Global Seven, Riley and Jager Lezer are described above. In brief, Hu in Examples 7 and 8 teaches application of the composition to hair which was styled by stretching or set by curling and then heated with a hair dryer ([0072] & [0073]).
However, neither Hu, Global Seven, Riley nor Jager Lezer teach the at least one stimulus was applied for a period of time ranging from about 1 minute to about 15 minutes.
Tolgyesi in Example 1 teaches that wet hair sprayed with a reactive silicone hair setting composition, rolled unto curlers/rollers, and dried using a salon-style hair dryer took about 15 minutes to dry (col. 5, lines 1-15).
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan to modify Hu’s method by adjusting the drying time/period of time for which the at least one stimulus is applied to be between 30 seconds to about 15 minutes as suggested by the combined teachings of Hu and Tolgyesi because both Hu and Tolgyesi are drawn to processes of setting and drying hair to which hair styling compositions are applied. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to dry hair into the desired shape. 
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 19-21, 24-27, 29-33 & 37 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hu [as evidenced by PrintArtWorks], Global Seven [as evidenced by YU and Crudele], Riley and Jager Lezer as applied to claims 19-21, 24-27, 29-33 & 37 above, and further in view of Adams (US 2002/0176834; previously cited).
With regard to claims 19-21, 24-27, 29-33 & 37, and the elected species, the teachings of Hu, Global Seven, Riley and Jager Lezer are described above. Hu teaches the composition applied to hair comprises the thickener, castor oil.
However, Hu does not teach the thickener is acrylates/C10-C30 alkyl acrylate.
Adams teaches a composition which may be in the form of gel or conditioner which contains a styling polymer (abstract; [0068]). Adams teaches the composition may comprise an anhydrous liquid solvent as a carrier which includes mineral oil [0082]. Adams teaches the compositions of his invention may comprise structurants or thickeners [0081]. Adams teaches the hair conditioners of his invention may comprise thickeners which may be acrylates/C10-C30 alkyl acrylate crosspolymers [0104]. Adams teaches these acrylates/C10-C30 alkyl acrylate crosspolymers to be useful [0104].  
Here, at least rationale (A) may be employed in which it would have been obvious to the ordinary skilled artisan to modify the composition used in Hu’s method by adding acrylates/C10-C30 alkyl acrylate crosspolymers thickener to the conditioning composition suggested by the combined teachings of Hu, Global Seven, Riley and Jager Lezer because the composition .

Response to Arguments
Applicant argues the Pistorius, Parris, Global Seven, Riley, Jager-Lezer, Tolgyesi, and Adams references individually (reply, pg. 6-17).
This is not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 
In the traverse of the rejections of claims 19-21, 24-27, 29-32, and 37 under 35 U.S.C. §§ 102(e)/103(a) over Pistorio and the rejections of claims 19-21, 24-27, 29-34, and 37 under 35 U.S.C. § 103(a) over Pistorio in view of Parris, Applicant summarizes the legal standard for 35 USC 102 and 35 USC 103 rejections and the prior art set forth by the office (reply, pg. 6-9).  Applicant argues Pistorio should be removed as prior art based priority to a French application (reply, pg. 9). Based upon this priority benefit, Pistorio is not available as prior art (reply, pg. 9-10). Applicant argues Parris does not teach all the limitations of claim 19 as they pertain to the recited method steps (reply, pg. 10).


In the traverse of the rejection of claims 19-21, 24-27, 29-33 & 37 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Hu [as evidenced by PrintArtWorks], Global Seven, [as evidenced by YU and Crudele], Riley and Jager Lezer, Applicant reiterates their argument pertaining to the Examiner's reliance on Applicant's own specification as a basis for showing the state of the art as it pertains to Hu’s shape memory polymers at the time of the invention as being improper and hindsight reasoning (reply, pg. 9-12). Applicant argues the instant specification is not a reference and certain facts need to be available as prior art (reply, pg. 12-13).
Applicant’s argument is not persuasive. Hu’s shape memory particles are made from a material capable of reversibly changing state under the effect of an external stimulus. Hu in Example 7 teaches a method of applying the shape memory polymer of Example 6 to hair (i.e. applying to the hair a composition comprising particles that comprise a material capable of changing state under the effect of an external stimulus), curling and setting the hair (i.e. shaping the hair), and applying heat with a hairdryer (i.e. applying simultaneously with or after the shaping at least one stimulus such that the state of the material changes form a solid state to a liquid state and stopping application of the stimulus such that the state of the material returns to the solid state).  Hu in Example 3 teaches applying the heat from the hair dryer for 30 seconds to obtain a curly shape; [0068]). Hu in Example 8 teaches the shape memory polymer is capable of reversibly changing state in a lock of naturally curly hair. When the lock of hair was stretched straight, it was dried by a hairdryer to obtain a temporary straightened shape after the stopping the heat stimulus from the hair dryer (i.e. applying simultaneously with or after the shaping at least one stimulus such that the state of the material changes form a solid state to a liquid state and stopping application of the stimulus such that the state of the material returns to the solid state). The lock of hair was then reheated with the hairdryer and retrieved its original curly shape ([0073]; i.e. applying simultaneously with or after the shaping at least one stimulus such that the state of the material changes form a solid state to a liquid state and stopping application of the stimulus such that the state of the material returns to the solid state). The polymer is reasonably capable of reversibly changing state in that it permits curly hair to be stretched straight, being rigid enough to hold the hair in the straight conformation (i.e. desired hairstyle), and then being 

Applicant reiterates the argument that the Office Action does not show the references teach or suggest application of at least one stimulus such that the state of the material changes from a solid state to a liquid state (reply, pg. 13-14). Applicant reiterates the argument that the prior art does not teach or suggest stopping the application of the at least one stimulus such that the state of the material returns to the solid state (reply, pg. 15-16). Applicant reiterates the argument that “nothing in Hu teaches that the shape memory polymers in the applied formulation revert back to a solid state upon stopping application of original stimulus” (reply, pg. 16).
Applicant’s argument is not persuasive. As stated in prior office actions, Hu teaches a dispersion of polyurethane shape memory polymers which have the functional characteristic of going from a solid state to a liquid state upon application of heat stimulus to permit deformation of curly hair into a straightened configuration and returning to the solid state to hold the straightened hair in the straightened configuration after heat from the dryer is stopped. Hu explicitly teaches a temperature change is the stimulus for memory effect and that the hair temperature is raised to above the transition temperature to permit the initial hairstyle to be converted into a temporary freeform hairstyle which permits manipulation to a secondary hair figuration which is set when the temperature is lowered to that of room temperature ([0036] & [0048]). The initial hairstyle is recovered when the hair is raised above the transition temperature ([0036]). Further, the combined teachings of Global Seven, Riley and Jager Lezer further teach Global Seven, Riley and Jager Lezer necessarily have the recited properties because they comprise the same reagents (i.e. thermoplastic polymers, waxes, polyurethanes, and synthetic waxes) in the same size. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  This is supported by Crudele’s teachings that hairdryers release an air temperature of 200-400 ⁰F (i.e. 93.3-204.4 ⁰C; col. 2, lines 20-35) and the melting point of ditrimethylolpropane tetrastearate is 50 ⁰C as taught by Global Seven (pg. 4) and the wax particles used in Jager Lezer’s invention, which include polypropylene waxes, have a solid/liquid reversible change of state and a melting point of greater than or equal to 30 ⁰C which may be up to 200 ⁰C. In other words, the shape memory polymer, ditrimethylolpropane tetrastearate, and carnauba and propylene waxes are melted at a temperature range of a hair dryer.  
Further, Hu’s shape memory polymers inherently contain a material capable of changing state in the process recited by the claims.  In particular, Hu’s shape memory polymer permits curly hair to be stretched straight under the external stimulus of heat from a dryer, being rigid enough to hold the hair in the straight conformation (i.e. desired hairstyle) upon cooling/removal of the external stimulus, and then being plastic/liquid enough to permit hair to return to its curly state upon a second application of heat with a hairdryer (i.e. the state of the material changes from a solid state to a liquid state with the material returning to the solid state after the application of the at least one stimulus is stopped; [0073]).
Hu teaches the composition comprises carnauba wax has a melting point of 82-86 °C. Hu’s dispersion of polymers and carnauba wax particles melt to permit straightening of curly hair and cool to be rigid to hold the curly hair in the straightened shape after being heated by the hair dryer for 30 seconds (i.e. the heat stimulus was applied and the heat stimulus was stopped). Hu, Global Seven, Riley and Jager Lezer teach the material of waxes of carnauba, polypropylene and ditrimethylolpropane tetrastearate gellant.  Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

at least one stimulus” (emphasis added), not “stopping the application of the original stimulus”. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Nonetheless, Hu in Example 7 teaches a method of applying the shape memory polymer of Example 6 to hair, curling and setting the hair (i.e. shaping the hair), and applying heat with a hairdryer (i.e. Hu in Example 3 teaches applying the heat from the hair dryer for 30 seconds to obtain a curly shape; [0068]). Hu in Example 8 teaches the shape memory polymer is capable of reversibly changing state in a lock of naturally curly hair. When the lock of hair was stretched straight, it was dried by a hairdryer to obtain a temporary straightened shape after the stopping the heat stimulus from the hair dryer. The lock of hair was then reheated with the hairdryer and retrieved its original curly shape [0073]. The polymer is reasonably capable of reversibly changing state in that it permits curly hair to be stretched straight, being rigid enough to hold the hair in the straight conformation (i.e. desired hairstyle), and then being plastic/liquid enough to permit hair to return to its curly state upon a second application of heat with a hairdryer (i.e. the state of the material changes from a solid state to a liquid state with the material returning to the solid state after the application of the at least one stimulus is stopped; [0073]). 

Applicant reiterates the argument that the Office Action has failed to show that the references teach the same dispersion of particles recited in claim 19 (reply, pg. 13-14). Specifically, Hu provides that shape memory polymers may include examples within the broad 
Applicant’s argument is not persuasive. The shape memory polymer made in Hu’s Example 6 and used in the Example 7 formulation and method is a polyurethane polymer as it is product of a reaction of a glycol and a diisocyanate. The Example 6 polyurethane is insoluble in the water solvent system as it is present in water as an opacified and translucent emulsion. As discussed above, the polyurethane has the property of reversibly changing state upon application of heat from a hair dryer.

Applicant reiterates the argument that neither Tolgyesi nor Adams remedy the deficiencies of the prior art as it pertains to the methods steps of claim 19 in which a stimulus is applied such that a material changes from a solid state to a liquid state and then returns to the solid state after the stimulus is stopped (reply, pg. 16-17).
This is not persuasive.  The limitations of amended claim 19 are addressed by the combined teachings of Hu, Global Seven, Riley and Jager Lezer. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 19-21, 24-34 & 37 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 & 9-13 of U.S. Patent No. US 9,408,785 (hereinafter the ‘785 patent; previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘785 patent recite a method for shaping hair comprising the steps of applying a composition to hair comprising water, polyol and glycol solvents and about 0.5% to about 20% by weight of a solid wax particle dispersion comprising synthetic and/or natural waxes having a particle size of about 5 to 25 microns (i.e. particles comprising a material capable of reversibly changing state) and heating the hair in order to melt the at least one solid wax particle. The heating necessarily stops and the wax/material reverts back to its solid form since the temperature of the wax falls is beneath its softening/melting point. The composition used in the method may comprise a clay (i.e. thickener) and rheology modifiers which may be acrylate polymers or acrylic polymers. The claims of the ‘785 patent do not require a fixing polymer. The product form of the ‘785 patent is implicitly a lotion since the claims recite inclusion of oils/lipids and emulsifying agents. With regard to the duration of time of the stimulus, the time is necessarily between about 1 minute to about 15 minutes since the heat melts the solid wax particles during the hair shaping process.

Response to Arguments
Applicant makes no arguments pertaining to the outstanding double patenting rejections. No terminal disclaimer has been filed. The outstanding nonstatutory double patenting rejections are maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/            Examiner, Art Unit 1619        

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619